            Case:20-02088-swd     Doc #:50 Filed: 09/08/2020      Page 1 of 2




                       UNITED STATES BANKRUPTCY COURT
                        WESTERN DISTRICT OF MICHIGAN
IN RE:
         SAMUEL JEROME CALHOUN AKA
         SAMUEL JEROME CALHOUN, SR.             HONORABLE SCOTT W. DALES
                                                CASE NO. 20-02088-SWD
                                                CHAPTER 13
                  DEBTOR.
_________________________________/
AARON J. KENYON (P67589)
Attorney for Debtor
3815 West Saint Joseph Street
Suite A200
Lansing, MI 48917
(517) 374-8000
---------------------------------
CRAIG S. SCHOENHERR, SR. (P32245)
Attorney for Creditor
O’REILLY RANCILIO P.C.
Sterling Town Center
12900 Hall Road, Suite 350
Sterling Heights, MI 48313-1151
(586) 997-6481
(586) 726-1000
__________________________/

                             CERTIFICATE OF SERVICE
       CRAIG S. SCHOENHERR, SR., being duly sworn, says that on the 8th day of
September, 2020, a copy of the Objection of Santander Consumer USA Inc. to Confirmation of
Debtor's First Amended Chapter 13 Plan was served upon:

          Barbara P. Foley                      Aaron J. Kenyon
          Trustee                               Attorney at Law
          P.O. Box 51109                        3815 West Saint Joseph Street, Suite A200
          Kalamazoo, MI49005-1109               Lansing, MI 48917
             Case:20-02088-swd         Doc #:50 Filed: 09/08/2020         Page 2 of 2




electronically pursuant to the court notice of service, and to those not electronically registered by
placing documents in an envelope, correctly addressed and placing same in the United States
Mail with postage prepaid.

                                              O’REILLY RANCILIO P.C.
                                              /s/ Craig S. Schoenherr, Sr.
                                              ____________________________
                                              CRAIG S. SCHOENHERR, SR. (P32245)
                                              Attorney for Creditor
                                              12900 Hall Road, Suite 350
                                              Sterling Heights, MI 48313-1151
                                              (586) 726-1000
                                              ecf@orlaw.com
